DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment & Response to Arguments
Applicant amendment and response of January 17, 2022 has been fully and carefully considered.  Applicant has amended the claim such that the hydrogen generator particularly recites a hydrogen generator which includes a pressure regulated reaction chamber having a reaction container positioned distal to the disbursement member, and the reaction container having a byproduct outlet, and a hydrogen exhaust outlet positioned distal to the reaction container, wherein the reaction chamber is encapsulated with a cooling element; and a feeder within the pressure regulated reaction chamber, wherein the feeder feeds alkali fragment into the pressure regulated reaction chamber to react with a quantity of water provided from the disbursement member.  The Examiner withdraws the 35 USC 101 and 112 rejection as the apparatus as claimed is capable of controlling the reaction of the alkali metal and water within the pressure regulated reaction. 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The method as claimed and amended positively recites that deaerated water is introduced a preparation chamber, heating water which is disposed within the preparation chamber wherein the first quantity of water transitions into a gaseous  state, directing, the gaseous water in a pressurized and temperature controlled reaction and . The method and apparatus as claimed has not been taught either singularly or in combination by the prior art.
Conclusion
An updated search has been conducted as well as review of the WO2002/06153 patent to Baldwin.  McGill’223 teach an apparatus and method for producing hydrogen from a controlled reaction of an alkali metal with water which is the closest art to applicant’s invention  however, there is no teaching of using deaerated water or the cooler or heat exchanger surrounding the reaction chamber or the  pressure and temperature control, instead the reaction chamber includes water which is maintained at a level, a heater to heat the alkali metal to a temperature above the alkali metal which is then in liquid form which is titrated into the water as droplets thereby generating hydrogen.  Burch teaches a using waste water which is contacted with sodium to form hydrogen which is then contacted with air in a combustion chamber to produce clean water and heat.  Garrido Escudero teaches a hydrogen generating system and method of in situ hydrogen generation the apparatus includes a first storage means for storing a first reagent and a second storage which includes demineralized water, the reaction includes liquid alkali metal which is heated and injected into the reactor as is the demineralized water injected into the reactor to generate hydrogen wherein the gas is separated and hydrogen is extracted from the vapor stream.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
					/Nina Bhat/                                                                 Primary Examiner, Art Unit 1771